United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3940
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Gary D. Anderson,                        *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: May 30, 2001
                                Filed: June 4, 2001
                                    ___________

Before HANSEN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       After Gary D. Anderson pleaded guilty to being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1), the district court1 sentenced him to 57
months of imprisonment and 3 years of supervised release. On appeal, Anderson’s
counsel has filed a brief and moved to withdraw under Anders v. California, 386 U.S.
738 (1967), and Anderson has not filed a pro se supplemental brief.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
        The only issue raised is ineffective assistance of counsel, which should be
litigated in 28 U.S.C. § 2255 proceedings rather than this appeal. See United States
v. Martin, 59 F.3d 767, 771 (8th Cir. 1995).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we detect no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s withdrawal motion.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-